Name: Commission Regulation (EEC) No 1425/89 of 24 May 1989 amending Regulation (EEC) No 1822/77 laying down detailed rules for the collection of the co- responsibility levy introduced in respect of milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  agri-foodstuffs
 Date Published: nan

 No L 141 /36 Official Journal of the European Communities 25. 5. 89 COMMISSION REGULATION (EEC) No 1425/89 of 24 May 1989 amending Regulation (EEC) No 1822/77 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products 1 . In Article 1 ( 1 ), 'Article 1 (2) is replaced by 'Article 1 (2) or, where applicable, (3)'. 2 . Article 2 ( 1 ) and (2) are replaced by the following : ' 1 . From 1 April 1989, the levy per 100 kilograms of cows' milk shall be : (a) as regards the general rate referred to in Article 2 (11 ) of Regulation (EEC) No 1079/77, ECU 0,4176 ; (b) as regards the reduced rate resulting from the application of Article 1 (4) of Regulation (EEC) No 1079/77, ECU 0,2784. 2. For the purpose of applying the first subparagraph of Article 1 (4) of Regulation (EEC) No 1079/77, the reduced rate referred to in paragraph 1 (b) shall be charged on quantities of milk delivered by producers who on the first day of the sixth period of application of the additional levy or where a specific reference quantity is allocated during the period pursuant to Articles 3 (2) and 3a of Regulation (EEC) No 857/84, have on the date of such allocation, an individual reference quantity less than or equal to 60 000 kilograms'. 3 . In Article 3 : (a) in the introductory phrase in paragraph 1 , 'Article 1 (2)' is replaced by 'Article 1 (2) or, where applicable, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 13/89 (2), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 1113/89 introduces new levy rates from 1 April 1989 ; whereas Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1 822/77 (3), as last amended by Regulation (EEC) No 1927/88 (4), must be amended accordingly ; Whereas Article 1 (4) of Regulation (EEC) No 1079/77 provides for a reduced rate for small milk producers ; whereas in order to permit its immediate application, it should be stipulated that the individual reference quantities of the producers concerned are those which they have on the first day of the sixth period of application of the additional levy or on the date on which a specific reference quantity is allocated pursuant to Articles 3 (2) and 3a of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (*), as last amended by Regulation (EEC) No 11 17/89 ( «), Whereas, with a view to applying correctly the Council decision fixing the rate of the levy from 1 April 1989 at 1,5 % of the target price, a derogation should be introduced from Article 7 of Regulation (EEC) No 1822/87 where the Member States have opted for a four-week period for recording deliveries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (3)'; (b) the second subparagraph of paragraph 3 is deleted ; (c) paragraph 4 is deleted. 4. In Article 5 : (a) in paragraph 1 , 'Article 1 (2) is replaced by 'Article 1 (2) or, where applicable, (3)' ; (b) the first subparagraph of paragraph 2 is replaced by the following : '2. From 1 April 1989, the levy per 100 kilograms of skimmed milk or buttermilk qualifying for the aid referred to in paragraph 1 shall be : (a) as regards the general rate referred to in Article 2 (11 ) of Regulation (EEC) No 1079/77, ECU 0,4594 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : (') OJ No L 131 , 26. 5 . 1977, p. 6. 0 OJ No L 118, 29 . 4. 1989, p. 5 . 0 OJ No L 203, 9 . 8 . 1977, p. 1 . (4) OJ No L 169, 1 . 7. 1988, p. 24. 0 OJ No L 90, 1 . 4. 1984, p. 13 . (6) OJ No L 118, 29 . 4. 1989, p. 10 . (b) as regards the reduced rate resulting from the application of Article 1 (4) of Regulation (EEC) No 1079/77, ECU 0,3062.' 25. 5. 89 Official Journal of the European Communities No L 141 /37 5. The following paragraph is added to Article 7 : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1989 . However, notwithstanding the first paragraph, from 1 April 1989 the amounts to be collected shall be those fixed in Articles 2 ( 1 ) and 5 (2).' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission